DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Stayman (US 2009/0110141; hereinafter Stayman ‘141) in view of Grasruck et al. (“Combination of CT Scanning and Fluoroscopy Imaging on a Flat-Panel CT Scanner”; hereinafter Grasruck).  
Stayman ‘141 discloses a radiological imaging device (title and fig. 2) comprising; a source (12) that emits radiation (15) that passes through at least part of a patient (16), the radiation defining a central axis of propagation (from 12 to 14); and a receiving device (14) that includes at least one flat panel sensor (par. 19) that has a radiation sensitive surface for receiving the radiation (15) and is arranged on the opposite side of the patient (16) with respect to the source (12), the flat panel sensor being selectably operable in at least a flat panel mode (fig. 3) and a linear sensor mode (par. 35), wherein the flat panel mode (fig. 3) is adapted to perform tomography (title and par. 21), and the linear sensor mode (par. 35) is adapted to perform at least one of radiography and tomography (pars. 35-39).

Grasruck teaches wherein the flat panel mode is adapted to perform fluoroscopy (title and abstract).
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Stayman ‘141 with the teaching of Grasruck, since one would have been motivated to make such a modification for more clinical applications (Grasruck: abstract). 
Also note that claim recitations (i.e., “wherein the flat panel mode is adapted to perform fluoroscopy, and the linear sensor mode is adapted to perform at least one of radiography and tomography) with respect to the manner in which a claimed apparatus is intended to be employed, do not differentiate the claimed apparatus from prior art if the prior art teaches all the structural limitations of the claim.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stayman ‘141 and Grasruck as applied to claim 1 above, and further in view of Stayman et al. (US 2008/0181359; hereinafter Stayman ‘359) and Frey et al. (US 2011/0249787; hereinafter Frey). 
Stayman ‘141 as modified above suggests claim 1. Stayman ‘141 further discloses a gantry (fig. 2:18) defining an analysis zone in which the at least part of the patient (16) is placed; a translation mechanism (20) adapted to translate the source (12) and the receiving device (14) in a direction of movement (22) substantially perpendicular to the central axis of propagation (between 12 and 14); a rotation mechanism (fig. 2:24) adapted to rotate (28) the source and the receiving device in relation to the axis of extension (26); and a necessary diaphragm suitable to shape the radiation into at least one of a cone beam or a fan beam (par. 20).

Stayman ‘359 teaches a bed (70) suitable to support the patient (P) and defining an axis of extension; and at least one positioning laser (84) mounted on the gantry (18) that projects a positioning guidance marker (86) onto the patient (par. 22). Frey teaches a control unit adapted to configure, based on received information (pars. 30 and 32), at least one of an energy of the radiation and a radiation filter arranged to absorb at least a portion of the radiation before the radiation passes through the at least part of the patient (pars. 31-32).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Stayman ‘141 with the teaching of Stayman ‘359, since one would have been motivated to make such a modification for ensuring proper orientation (Stayman ‘359: abstract).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Stayman ‘141 with the teaching of Frey, since one would have been motivated to make such a modification for reducing patient dosage (Frey: par. 2).

Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot in view of the new grounds of rejection.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884